Case 1:19-cr-00582-AKH Document 60 Filed 01/07/21 Page 1 of 2




                          Defendant may attend his cousin's birthday party, but
                          only from 3 pm to 7 pm. The request to modify
                          Defendant's bail conditions from home confinement
                          to home curfew is hereby granted.

                          So ordered,
                          /s/
                          Alvin K. Hellerstein
                          1/7/21
Case 1:19-cr-00582-AKH Document 60 Filed 01/07/21 Page 2 of 2
